675 S.E.2d 368 (2009)
The LYNNWOOD FOUNDATION
v.
NORTH CAROLINA DEPARTMENT OF REVENUE.
No. 300P08.
Supreme Court of North Carolina.
March 19, 2009.
Gregory P. Roney, Assistant Attorney General, for NC Dept. of Revenue.
John R. Wester, Thomas P. Holderness, Adam Doerr, Charlotte, for Lynnwood Foundation.
Prior report: ___ N.C.App. ___, 660 S.E.2d 611.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Defendant in this matter for discretionary review of the *369 decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."